923 F.2d 854
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.V. PETERS AND COMPANY, INC., an Ohio Corporation, J.V.Peters and Company, a Partnership, David B.Shillman, Dorothy L. Bruggemeyer, Petitioners,v.William K. REILLY, Administrator;  United StatesEnvironmental Protection Agency, Respondents.
No. 90-3762.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge*.

ORDER

2
The petitioners brought this petition for review of a final decision of the U.S. Environmental Protection Agency imposing civil penalties for violations of Section 3004 of the Resource Conservation and Recovery Act, 42 U.S.C. Sec. 6924, and implementing regulations.  The petitioners and the respondent now jointly move that this case be transferred to the district court for the Northern District of Ohio, Eastern Division, where jurisdiction for the review of final agency action is proper under the Administrative Procedure Act, 5 U.S.C. Secs. 702-06 and 28 U.S.C. Sec. 1331.  Upon consideration, we conclude transfer is appropriate.  28 U.S.C. Sec. 1631.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation